o oO N ODO oO F&F BW NH =

oO WO W W fF NH FW NY PW NH HF DN DR Re me mm ee et
® &® FBR & BS BBNRRBRRBRBRRBSESETRABAaRESBRB2S

rf
a

 

 

Case 2:19-cv-00168-JAD-DJA Document 105 Filed 04/30/21 Page 1 of 1

AFFT
Stovall & Associates Attorneys At Law
Lestie Mark Stovall, Esq.

2301 Palomino Ln

Las Vegas , NV 89107
State Bar No.: 2566

Attorney(s) for: Plaintiffs)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

Case No.: 2:19-CV-00168-JAD-CWH
Dept. No.:
Kathryn Mayorga Date: May 5, 2021
vs Plaintiff(s) | Time:9:00 am
Cristiano Ronaldo, individually; et al.
Defendant(s)
AFFIDAVIT OF SERVICE
Alexis Anthony , being duly sworn deposes and says: That at all times herein affiant was

 

and is a citizen of the United States, over 18 years of age, and not a party to or interested in the proceeding in

which this affidavit is made. The affiant received the Deposition Subpoena (Duces Tecum)
onthe 19th day of___ April, _2021 and served the same onthe 20th day of April 2021

at ___7:02 pm_by delivering a copy to the Witness: Custodian of Records, Joe Bongiovi at address: 92 Riva
Blvd.. Brick, NJ 08723,

( L)) by personal service

( 4 ) by leaving copies with : Joe Bongiovi

| declare under penalty of perjury under the law of the State of
Nevada that the foregoing is true and correct. Executed on this
day of April, 2021.

Dh LAA Au theg-

Alexis Anthony

 

Process Server

WorkOrderNo 2102782

IU UAT GCUGANHTCOREDANACOOAG 1 AO) SAD
